Citation Nr: 0121859	
Decision Date: 08/29/01    Archive Date: 09/04/01	

DOCKET NO.  98-13 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran had active service from August 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2000, the Board issued a decision denying service 
connection for PTSD.  By order dated February 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion vacating and remanding the Board's 
decision.  A copy of the joint motion and a copy of the 
Court's order have been included in the veteran's claims 
file.


REMAND

The joint remand was for the purposes of, inter alia, 
ensuring that the provisions of the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) were complied with and for application 
of evidentiary procedures contained in the VA Adjudication 
Procedure Manual, M21-1, Part III, 5.14(c) (Manual 21-1).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should ensure that all 
development under the guidelines 
established in Manual M21-1, regarding 
evidentiary procedures for PTSD claims 
based on personal assault, are 
implemented.  As directed in the joint 
remand, at page 5, the development is "to 
include the issuance of a special PTSD 
personal-assault letter and questionnaire 
in order to obtain corroborating evidence 
of an in-service stressor."

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
by a board-certified specialist, if 
available, to determine the existence and 
etiology of any currently manifested 
PTSD.  All indicated studies, tests, and 
evaluations deemed necessary should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should review records that are 
contemporaneous with the veteran's 
service to determine if any behavior 
changes occurred following the veteran's 
reported inservice sexual assault.  If 
behavior changes are identified, the 
examiner should offer a clinical 
interpretation as to any relationship 
between these behavior changes and the 
reported sexual assault.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has PTSD.  If 
the examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
indicate whether it is at least as likely 
as not that the currently manifested PTSD 
is related to the veteran's reported 
inservice sexual assault.  In reaching 
this conclusion, the examiner is 
requested to offer a discussion of the 
veteran's inservice behavior, as that 
behavior relates to the examiner's 
ultimate conclusion regarding any 
relationship between currently manifested 
PTSD and the veteran's active service.  A 
complete rationale for all opinions 
offered should be provided.

3.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue of service connection for PTSD.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




